Citation Nr: 0733308	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for liver cancer, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953, with subsequent periods of active duty in the 
Army Reserves until May 1989.  He died in August 2002; the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Special Claims Processing Unit at 
the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction 
over the case was subsequently returned to the RO in 
Baltimore, Maryland.

The appellant presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
August 2007.  A transcript of the hearing is associated with 
the claims file.

At the August 2007 hearing, the appellant withdrew her appeal 
on the issue of entitlement to death pension benefits.  The 
Board will limit its decision accordingly.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was chronic 
obstructive pulmonary disease (COPD); other significant 
conditions contributing to death include coronary artery 
disease and hepatic carcinoid. 

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  The veteran's heart disease was aggravated while he was 
serving on active duty for training. 

4.  Liver cancer was not present in service and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

2.  Liver cancer was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking service connection 
for liver cancer for purposes of accrued benefits.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice in response to her 
claim for service connection for the cause of the veteran's 
death.  In addition, the evidence currently of record is 
sufficient to substantiate this claim.  Therefore, no further 
development with respect to this claim is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2007).

With respect to the accrued benefits claim, the Board notes 
that, by law, the  Board must base its decision only on the 
evidence in the file at the date of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Therefore, development of 
additional evidence would not reasonably be expected to 
assist the Board in reaching a decision on the claim.  In any 
event, the record reflects that the originating agency 
provided the appellant with the notice required under the 
VCAA, by letter mailed in November 2002, prior to its initial 
adjudication of the claim.  In addition, it provided notice 
with respect to the effective-date element of the claim in a 
January 2007 letter.

Legal Criteria

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active military service either 
caused or contributed substantially or materially to the 
cause of death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §  101 (West 
2002); 38 C.F.R. § 3.6 (2007).

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2007).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of Death

A June 1987 DA Form 2173 Duty Status Statement shows that the 
veteran suffered an inferior wall myocardial infarction on 
June 7, 1987.  The Form 2173 records this as occurring during 
a period of active duty.  Other service records indicate that 
this was actually active duty for training.  The Form 2173 
also records that the injury was determined to be in the line 
of duty.  Private treatment records indicate that the veteran 
was treated nearly continuously after service for coronary 
symptoms and underwent a cardiac bypass graft in 1991, only 4 
years after his myocardial infarction, and 2 years after he 
retired from the Reserves.  The veteran died in August 2002.  
The certificate of death lists COPD as the primary cause of 
death, but lists coronary artery disease as another 
significant condition contributing to death.  

While coronary artery disease was not specifically noted in 
service, it was diagnosed and treated very soon thereafter.  
To the extent there remains any doubt with respect to a 
relationship between the myocardial infarction documented 
while on active duty and the coronary artery disease that 
contributed to cause his death, the Board resolves such doubt 
in the appellant's favor.  A grant of service connection for 
the cause of the veteran's death is in order.  

Accrued Benefits

Service connection was denied for claimed liver damage in a 
May 2002 rating decision.  A notice of disagreement was 
received in July 2002, shortly before the veteran died.  The 
appellant is seeking service connection for a liver disorder 
for accrued benefits purposes.  

The evidence of record at the time of the veteran's death 
indicated that the veteran was diagnosed with a carcinoid 
tumor of the liver in 1997.  The veteran claimed that he was 
exposed to radiation in service and that this caused his 
tumor.  

Liver cancer is among the diseases for which service 
connection may be granted on a radiation-presumptive basis if 
the veteran participated in a test involving atmospheric 
detonation of a nuclear device, the occupation of Hiroshima 
or Nagasaki during a specified period, internment as a 
prisoner of war in Japan, and presence in the vicinity of 
gaseous diffusion plants in Paducah Kentucky, Portsmouth Ohio 
or Oak Ridge Tennessee.  See 38 C.F.R. § 3.309 (d).  There is 
no evidence to suggest, nor indeed is there any contention on 
the part of the appellant, that the veteran engaged in any of 
the enumerated activities.  

Liver cancer is also recognized as a radiogenic disease under 
38 C.F.R. § 3.311, which provides criteria for developing 
claims for service connection for radiogenic diseases, but 
which does not provide a presumption of service connection.  

The record in this case reflects that development under 
§ 3.311 was undertaken.  Specifically, appropriate radiation 
dose estimates were obtained from the U.S. Army Center for 
Health Promotion and Preventive Medicine.  The initial 
response, dated in July 2003, indicates that, based on the 
nature of the equipment identified by the veteran, his 
suggested radiation exposure was from americium-241, used in 
M8A1 chemical alarms.  However, the response further states 
that, even without the proper filters in place, which is how 
the appellant contends the devices were used, the radiation 
source in the M8A1 chemical alarm was a sealed source, which 
would only pose a risk if the housing were damaged and the 
contents ingested or inhaled.  The veteran's estimated 
radiation exposure was stated as well below 5 rem per year, 
which is the established safe level for radiation workers.    

An addendum opinion was obtained from the Center for Health 
Promotion and Preventive Medicine in March 2006.  The 
response states that it was unlikely that any person using 
the M8A1 chemical alarm as the veteran did would receive in 
any one year a dose in excess of 10 percent (0.5 rem) of the 
5 rem occupational annual limit, and for this reason, 
personal dosimetry monitoring was not worn when the veteran 
was in service, and is not currently required.  It further 
states that, since the veteran did not report any M8A1 
accidents during his tenure at USAR School, the upper-bound 
value for occupational exposure is limited to the radiation 
dose rate of the operational M8A1 system and the total time 
of exposure.  This exposure was calculated assuming that the 
veteran used the M8A1 only during his class time, eight hours 
a day, five days a week.  During his eight-year, five-month 
(437.67 weeks) tenure, it was estimated that his total class 
time was 437.67 weeks at 40 hrs per week, or 17,506.8 hours.  
The upper-end estimated radiation dose for the veteran was 
estimated at 1.05 rem.  

Based on the evidence of record, there is no indication that 
the veteran was exposed to radiation that exceeded 
established safe limits.  Moreover, there was no medical 
opinion of record at the time of the veteran's death, or 
currently, that purports to relate the veteran's liver cancer 
to radiation exposure in service or any other injury or 
disease in service.  In essence, the evidence of a nexus 
between the veteran's liver cancer and radiation exposure in 
service is limited to the appellant's statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the appellant, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and service connection for 
liver cancer for accrued benefits purposes is not in order.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to service connection for liver cancer, for 
purposes of accrued benefits, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


